Citation Nr: 0328183	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  93-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease including hypertension.

2.  Entitlement to an increased rating for a disability of 
the thoracolumbar spine, currently rated 20 percent 
disabling.

3.  Entitlement to an increased rating for a disability of 
the right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for a disability of 
the left knee, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
February 1989.

A review or the record shows that the Board of Veterans' 
Appeals (Board) remanded the case in March 1995 and August 
1997.  It was before the Board in May 2000 on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In May 2000 the Board denied entitlement to service 
connection for cardiovascular disease including hypertension 
and entitlement to increased evaluations for a disability of 
the thoracolumbar spine, a disability of the left knee, and a 
disability of the right knee.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel unilaterally filed a motion that requested 
the CAVC vacate and remand the May 2000 Board decision for 
consideration of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000.  See VCAA of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5013, 5013A, and 5107).

The CAVC granted the request in May 2001, and remanded the 
case to the Board for compliance with the directives that 
were specified by the CAVC's order.

In a letter dated September 20, 2001 the Board notified the 
veteran's representative as provided in the CAVC's order that 
he may submit additional argument and evidence in support of 
the veteran's claim within 90 days of the letter date.

In correspondence dated November 26, 2001, the veteran's 
representative requested an extension time of 60 days within 
which to submit additional evidence in support of the 
veteran's claim.  The Board subsequently granted the request 
and extended the time period within which to submit 
additional evidence to February 20, 2002.

In correspondence dated March 5, 2002 the veteran's 
representative reported that "he did not intend to submit 
any additional argument or evidence in support of the 
veteran's claim".

In May 2002, the Board denied entitlement to service 
connection for cardiovascular disease including hypertension 
and entitlement to increased evaluations for disabilities of 
the thoracolumbar spine, right knee and left knee.  

In March 2003, VA Office of the General Counsel and the 
veteran's representative filed a joint motion that requested 
the CAVC vacate and remand the May 2002 Board decision for 
consideration of the CAVC's holdings in Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) regarding changes in the law brought 
about by the Veterans Claims Assistance Act of 2000.  See 
VCAA of 2000, Pub. L. No. 106-475.

The CAVC granted the request in March 2003, and remanded the 
case to the Board for compliance with the directives that 
were specified by the CAVC's order.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002). 

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
VBA AMC must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.

The VBA AMC has not issued a development letter consistent 
with the notice requirements of the VCAA.



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Also, while the veteran's appeal was pending there was a 
change in the law regarding evaluations of disabilities of 
the spine that may affect his claim of entitlement to an 
increased evaluation for disability of the thoracolumbar 
spine.  A Final rule for The Spine was published in the 
Federal Register on August 27, 2003 (68 FR 51443).  The 
effective date of this regulation is September 26, 2003.  
Such matter should be initially reviewed by the VBA AMC.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran should be afforded a current VA orthopedic 
examination to determine the current extent and degree of 
severity of his service-connected thoracolumbar spine 
disability with consideration of Fast Letter 03-28, New Spine 
Rule; Revised Spine worksheet.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should review the claims 
file to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular the 
VBA AMC must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decisions in Quartuccio v. 
Principi and Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

3.  The VBA AMC should then conduct any 
necessary development/action brought 
about by the veteran's response.

4.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
(ies) for the veteran to be afforded a VA 
special orthopedic examination for the 
purpose of determining the nature and 
extent of severity of his service-
connected disability of the thoracolumbar 
spine and the knees.  The claims files, a 
separate copy of this remand, a copy of 
the new rating criteria for evaluating 
disabilities of the spine under a general 
rating formula, effective September 26, 
2003, a copy 
of Fast Letter 03-28, New Spine Rule; 
Revised Spine worksheet and the criteria 
under 38 C.F.R. § 4.40, 4.45, 4.59 must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
medical specialist must be requested to 
annotate the examination reports that the 
claims files were in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

In addition to completing the worksheet 
for evaluating disabilities of the spine 
pursuant to Fast Letter 03-28, New Spine 
Rule; Revised Spine worksheet the 
examiner must report the range of motion 
of the thoracolumbar spine in degrees of 
arc with an explanation as to what is the 
normal range of motion of the 
thoracolumbar spine and lumbosacral 
spine.  Specifically, the orthopedic 
examiner must identify all orthopedic 
manifestations related to service-
connected disability of the thoracolumbar 
spine and the knees.  All orthopedic 
findings should be reported in detail.  

The examiner must comment upon the 
extent, if any, to which pain, supported 
by adequate pathology and evidenced by 
the visible behavior of the veteran, 
results in functional loss.  The 
examiners must carefully elicit all of 
the veteran's subjective complaints 
concerning his thoracolumbar spine 
disability and the knees and offer an 
opinion as to whether there is adequate 
pathology present to support the 
veteran's subjective complaints.  

It is requested that the examiner also 
provide explicit responses to the 
following questions:

Does the service-connected thoracolumbar 
spine disability or disability of the 
knees cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner must comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

The examiner must comment on whether pain 
is visibly manifested on movement of the 
thoracolumbar spine or the knees, and, if 
so, to what extent; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the thoracolumbar spine 
or the knees; the presence or absence of 
changes in the condition of the skin 
indicative of disuse due to the service-
connected disabilities; or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to service-connected 
thoracolumbar spine disability or 
disability of the knees.  The examiner 
must comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as the 
medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinion(s) to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The VBA AMC is advised that 
where the remand orders of the Board or 
the CAVC are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  The VBA AMC should then conduct any 
necessary development/action to include 
readjudication of the issue of 
entitlement to an increased evaluation 
for service-connected disabilities of the 
thoracolumbar spine and the knees.  






Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until the VBA AMC notifies him.  



	                     
______________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).









 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



